DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Numata et al., US 2019/0041673 A1.
Claim 1 is anticipated by Numata et al. figures 9-10, 16 and accompanying text which discloses a display device comprising: 
. a first substrate SUB1 comprising a first transparent substrate 10, a scanning line G, a signal line S and a switching element SW 
. a pixel electrode 13
. a second substrate SUB2 comprising a second transparent substrate 20 and a common electrode 21
. a liquid crystal layer 30 containing stringy polymers and liquid crystal molecules (see [0045])
. a first light guide element LG comprising a third transparent substrate 50 including a first side surface E32 and a first main surface 50A
. a first transparent layer 70 disposed on the first main surface 50A and having a refractive index lower than that of the third transparent substrate 50 (see Abstract)
. a light-emitting element LS opposing the first side surface E32, the third transparent substrate 50 being adhered to the second transparent substrate 20 while interposing the first transparent layer 70 therebetween, and the light-emitting element LS being disposed on the second transparent substrate 20.  
Re claim 2, wherein the light-emitting element LS is disposed in a region of the second transparent substrate 20, where the second transparent substrate and the third transparent substrate do not overlap each other in plan view (see fig. 16).  
Re claim 4, wherein the first transparent substrate, the second transparent substrate and the third transparent substrate are overlapped on each other in plan view, and the second transparent substrate is smaller than the first transparent substrate but larger than the third transparent substrate in plan view (see fig. 16).  
Re claim 5, wherein a thickness of the third transparent substrate 50 is equal to a thickness of the light-emitting element LS (see fig. 16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al., US 2019/0041673 A1.
Re claim 6, Numata et al. disclose the claimed invention as described above except for a thickness of the third transparent substrate is greater than a thickness of the light-emitting.   It would have been an obvious matter of design choice to employ a thickness of the Numata et al. third transparent substrate is greater than a thickness of the light-emitting, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Re claim 7, Numata et al. disclose the claimed invention as described above except for a a cover member having a refractive index equivalent to that of the third transparent substrate, wherein the cover member is adhered to the third transparent substrate on a main surface opposite to the first main surface on which the first transparent layer is disposed, a thickness of the third transparent substrate is less than a thickness of the light-emitting element, and a total thicknesses of the third transparent substrate and the cover member is equal to the thickness of the light-emitting element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cover having a refractive index and a claimed thickness since it was known in the art as a protect film over a display device.
Re claims 8-10, Numata et al. disclose the claimed invention as described above except for a second light-guide element including a fourth transparent substrate as claimed.   It would have been obvious to one skilled in the art before the effective date of the claimed invention since it was known in the art that providing light guide elements on both sides (e.g., upper and lower side) of a display device.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871